Title: From Robert Hanson Harrison to Board of War, 29 August 1780
From: Harrison, Robert Hanson
To: Board of War


                        
                            Gentn
                            Camp at the Liberty Pole. Aug. 29. 1780
                        
                        I have the honor to transmit you the inclosed Certificates at the desire of the Officers mentioned in them,
                            who request—that the Board will be pleased to make out & forward their Commissions by the earliest Opportunity.
                        I am also desired by His Excellency to inform the Board, that the Officers of Moylans—Webbs&Jackson’s
                            Regiments are very importunate about their Commissions, which he requests may be sent as soon as circumstances will admit.
                            I have the honor to be with great respect & esteem Gent. Yr Most Obt St
                        
                            R. H. Harrison. Secy
                        
                    